Citation Nr: 0114441	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00 08-804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a prostate 
disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING

Appellant and his spouse.



ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought on 
appeal.  The veteran, who had active service from June 1952 
to May 1956, appealed that decision to the Board.


FINDINGS OF FACT

1.  An unappealed August 1958 rating decision denied service 
connection for prostatitis.

2.  An unappealed December 1976 rating decision denied 
reopening a claim for service connection for prostatitis, and 
denied service connection for a back disorder. 

2.  The evidence associated with the claims file following 
the August 1958 and December 1976 rating decisions is either 
cumulative or redundant of evidence already of record, and is 
not so significant that it must be considered in order to 
fairly decide the merits of the claims for service connection 
for a prostate disorder and for a back disorder.


CONCLUSIONS OF LAW

1.  The August 1958 rating decision that denied service 
connection for a prostate disorder, and the December 1976 
rating decision that denied service connection for a back 
disorder and also denied reopening a claim for service 
connection for a prostate disorder, were final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  Evidence associated with the claims file subsequent to 
the August 1958 and December 1976 rating decisions is not new 
and material with respect to the issues of entitlement to 
service connection for a prostate disorder or a back 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether new and material 
evidence has been submitted to reopen the claims of 
entitlement to service connection for a prostate disorder and 
a back disorder.  A review of the record reveals that in an 
August 1958 rating decision, the RO denied service connection 
for prostatitis.  According to the RO, while there was a 
current diagnosis of mild prostatitis, there was no evidence 
that the veteran developed prostatitis during active service.  
In a December 1976 rating decision, the RO denied service 
connection for a back disorder and also denied reopening the 
veteran's claim for service connection for a prostate 
disorder.  By VA letters dated in September 1958 and January 
1977, the veteran was notified of the August 1958 and 
December 1976 rating decisions, respectively.  The veteran 
was also notified of his appellate rights for both decisions, 
but he did not initiate a timely appeal as to either 
decision, and they became final.  See 38 U.S.C.A. § 7105(c).

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2000).  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510 (1992).  In order for evidence to 
be sufficient to reopen a previously disallowed claim, it 
must be both new and material.  If the evidence is new, but 
not material, the inquiry ends and the claim cannot be 
reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all the evidence of record, but only after ensuring that the 
duty to assist the veteran in developing the facts necessary 
for his claim has been satisfied.  See Elkins v. West, 12 
Vet. App. 209 (1999), but see Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. § 5107) (eliminates the concept of a 
well-grounded claim).

In the present case, the Board finds that new and material 
evidence has not been submitted to reopen the veteran's 
claims for service connection for a back disorder and/or a 
prostate disorder.  Both claims were initially denied on the 
basis that although there was evidence that the veteran was 
diagnosed with the claimed disorders, there was no evidence 
of a relationship between any currently diagnosed disorder, 
and an in-service event, injury or disease.  The Board has 
reviewed the evidence associated with the veteran's claims 
file following the August 1958 and the December 1976 rating 
decisions, and finds that the record still does not contain 
such evidence.

In support of the veteran's request to reopen his claim for 
service connection for prostatitis, he submitted a private 
medical statement dated in October 1976, indicating that he 
currently had prostatitis.  Additionally, in a June 2000 
hearing, the veteran related that he was treated for 
prostatitis during service, although the treating physician 
had insinuated that it was gonorrhea.  The veteran also 
stated that he was treated for the prostrate disorder 
following service.  The veteran's spouse testified that she 
saw stains in his underclothes consistently since the 1950's.

In regard to the claim for service connection for a back 
disorder, the evidence associated with the claims file 
following the December 1976 rating decision includes the 
veteran's hearing testimony, as well as that of his spouse, 
from a hearing held in June 2000.  At that hearing, the 
veteran testified that after service he was treated by a Dr. 
Caldwell.  The veteran testified that he began experiencing 
pain in his back while on active duty and that he was treated 
for his back while in the service.  He related that presently 
he experiences pain when he sits, stands, or walks for 
extended periods, and when he lifts or carries things.  The 
veteran stated that the service did not cause the injury to 
his back, but that it was due to the differing lengths of his 
legs.  However, he indicated that marching in service 
aggravated the problem.  

The Board has thoroughly reviewed the evidence of record, but 
finds that new and material evidence has not been presented 
to reopen the claims for service connection for a prostate 
disorder or for a back disorder.  Although the record 
contains evidence of treatment for the claimed disorders, the 
record is consistently negative for any medical evidence of a 
causal or etiological relationship between the claimed 
disorders and an incident of the veteran's active service.  
While some of the evidence may be new, such as the October 
1976 medical record, the hearing transcript, and other 
statements, in the sense that such evidence was not part of 
the file at the time of the prior final rating decisions, 
such evidence it is largely cumulative and redundant of 
evidence and contentions previously of record.  More 
significantly, the evidence is not material to the specific 
matter under consideration in this claim-namely, whether 
there is a causal relationship between any currently 
diagnosed prostate disorder and/or back disorder, and an 
incident of the veteran's service.  While the Board does not 
question the credibility of the veteran and his spouse 
regarding the history of the veteran's symptoms over the 
years, they do not appear to have any medical expertise or 
training.  As such, their statements are not "material" 
evidence since laypersons are not competent to give a medical 
opinion on the diagnosis or etiology of a disorder, and their 
statements and testimony may not serve as a basis to reopen 
the veteran's claims.  See Moray v. Brown, 5 Vet. App. 211 
(1993).

The Board notes that during the pendency of the veteran's 
appeal, a new law was enacted entitled the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which substantially modified the duty to assist 
claimants establish claims for VA benefits.  While this new 
law may not serve as a basis to reopen a claim, the law does 
entitle the veteran to notice regarding the requirements for 
his or her claim.  In the present case, the Board finds that 
the veteran has been put on notice as to the evidence needed 
to establish his claim.  In that regard, the veteran would 
need to present competent medical evidence that he currently 
has a prostate disorder and/or a back disorder, and a medical 
opinion that the disorder(s) are related to an incident of 
the veteran's active service.  

In short, for the reasons described above, the Board finds 
that new and material evidence has not been presented to 
reopen the veteran's claims for entitlement to service 
connection of a back disorder and a prostate disorder, and 
the appeal is denied. 


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a prostate disorder.  

New and material evidence has not been presented to reopen a 
claim for service connection for a back disorder.  



		
	L. HELINSKI	
	Acting Member, Board of Veterans' Appeals

 

